Citation Nr: 0821045	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 10 to December 
12, 1990, and from January 1991 to January 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which in part denied an increased rating for a 
low back disability.  In May 2006, this claim was remanded by 
the Board to the RO for further development.


FINDINGS OF FACT

1.  The veteran's low back disability (lumbar paravertebral 
myositis, lumbar left scoliosis, and S5 radiculopathy in the 
left side) is manifested by severe limitation of motion and 
tenderness, and no more than recurring attacks of severe 
intervertebral disc syndrome, with little intermittent 
relief.  It has not been productive of any incapacitating 
episodes within the past 12 months. Ankylosis has not been 
shown.

2.  The veteran's low back disability is manifested by 
neurological impairment of the left lower extremity which 
approximates no more than mild incomplete paralysis of the 
sciatic nerves.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2001-
2003), 5243 (2007).

2.  The schedular criteria for a separate 10 percent 
evaluation for mild incomplete paralysis of the left leg have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  For those claims pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence  in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (August 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In May 2006, after the initial adjudication of the claim, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in May 2006 and January 2007.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in May 2006 and January 2007 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the May 2006 notice he was told to submit 
evidence showing that his service-connected disorder had 
worsened.  In Dingess notices dated in May 2006 and January 
2007, he was provided examples of evidence that may affect 
his disability rating including information about on-going 
treatment records; recent Social Security determinations; or 
statements from employers as to his job performance, lost 
time, or other information regarding how his condition 
affected his ability to work.  In addition, the September 
2003 and October 2007 supplemental statements of the case 
included the schedular criteria and diagnostic codes needed 
to support an increased rating for the veteran's disability.  
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during VA examinations in August 2002 and March 2007 in 
which he discussed the severity of his disability and its 
affect on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were conducted in August 2002 and March 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.
In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2007).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2007), however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the spine is considered a 
major joint.  38 C.F.R. § 4.45 (2007).
Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words slight, moderate and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

Prior to September 26, 2003, a maximum rating of 40 percent 
was warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a maximum rating of 40 percent 
was warranted for lumbosacral strain that was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 40 percent rating for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relieve.  A 60 percent rating was warranted when the 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003. 67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation. 69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months. A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted when there is forward flexion of 
the cervical spine to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted when there is unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine to 30 degrees or less; or with favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a rating of 100 percent is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 10 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 20 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability has been rated as 40 
percent disabling under DC 5010-5293.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic 
Code 5010 pertains to traumatic arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 
(2002).  Other applicable diagnostic codes include DC 5292, 
which contemplates limitation of motion of the lumbar spine, 
and DC 5295, which contemplates lumbosacral strain.  
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285); complete bony fixation of the spine (DC 5286); 
ankylosis of the lumbar, dorsal, or cervical spine (DCs 5287-
5289); sacroiliac injury or weakness (DC 5236); 
spondylolisthesis or segmental instability (DC 5239); 
ankylosing spondylitis (DC 5240); or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

In addition, under the old schedular criteria for DCs 5292 
and 5295, the maximum disability rating for limitation of 
lumbar spine motion and lumbosacral strain is 40 percent.  
Accordingly, the old diagnostic criteria cannot serve as a 
basis for an increased rating in this case.

The veteran underwent a VA spine examination in August 2002.  
He complained of moderate low back pain with radiation to the 
left leg posterior aspect up to the foot.  He had occasional 
radiation to the neck and frequent numbness of the left foot.  
He reported a loss of strength of the left leg.  He indicated 
that he went to the emergency room with complaints of back 
pain on two or three occasions, where was treated with muscle 
relaxants.  Precipitating factors of low back pain included 
prolonged standing, moving equipment, and sitting.  Pain was 
alleviated by such things as medication, physical therapy, 
and walking.  The veteran reported that he was functionally 
impaired by acute and severe bouts of low back pain.  He 
stated that every three months during the past year, he had 
acute and severe back pain for which he would lay on the 
floor, take medication, and receive steroid injections.  He 
indicated that he could not walk without a cane, but had no 
history of surgery to the lumbar spine.  A functional 
assessment revealed that he had been employed as an 
audiovisual technician for twenty-three years.  While he was 
not placed on light duty, he stated that his supervisor noted 
his condition and restricted his activities.  He also stated 
that he was given a ten to fifteen percent disability 
[rating] due to a work-related low back injury several years 
ago.  He stated that he could not work or exercise.  On range 
of motion tests of the lumbar spine, forward flexion was to 
40 degrees.  Backward extension equaled 30 degrees.  Lateral 
flexion was to 25 degrees and rotations equaled 30 degrees.  
There was painful motion on the last degree of range of 
motion.  There was moderate objective evidence of painful 
motion on all movements of the lumbar spine with moderate 
lumbosacral paravertebral muscle spasm.  He had no leg 
weakness with normal muscle strength graded at 5/5.  On 
palpation, there was moderate tenderness in the lumbosacral 
area.  There were no postural abnormalities of the back, but 
there was evidence of lumbosacral scoliosis and moderate 
lumbosacral spasm.  With respect to neurological 
abnormalities, there was no muscle atrophy of the lower 
extremities.  There was positive straight leg raising 
bilaterally and a normal gait cycle.  His condition was 
diagnosed as lumbar paravertebral myositis, lumbosacral 
scoliosis, and radiculopathy.  Straightening of the normal 
lumbar lordosis suggesting muscle spasm and L4-L5 bulging 
disc were found on MRI of the lumbar spine in May 2000.

On VA spine examination in November 2002, the examiner opined 
that the veteran's left leg condition was secondary to his 
service-connected lumbar radiculopathy, myositis, and 
lumbosacral scoliosis.

VA medical records dated in September 2002 show that the 
veteran sought emergency room care for complaints of low back 
pain with pain rated ten out of ten on the pain scale.

The veteran submitted opinions from a private orthopedic 
physician dated in February 2004 and March 2007.  In the 
February 2004 opinion, the physician noted that he had 
treated the veteran since October 1996 at which time a MRI of 
the lumbosacral spine showed L4-L5 intervertebral space 
bulging.  Since then he had recurring episodes with S5 
radiculopathy in the left side.  He reported that the last 
episode occurred in November 2003 when the veteran complained 
of acute low back pain radiating to the left lower extremity.  
Examination of the low back revealed tenderness, a positive 
straight leg raise test, and a limited range of motion.  He 
was treated with medication and bed rest for nine days 
followed by physical therapy.  A MRI of the lumbosacral spine 
showed L4, L5 disc herniation indenting the anterior thecal 
sac and encroachment the intervertebral foramina as well as 
L3, L4 disc bulging.  The physician opined that he had 
recurring incapacitating acute episodes of intervertebral 
disc syndrome that required bed rest and treatment in his 
office.  In addition, there had been clinical and 
radiological evidence of a progression in his condition.  In 
February 2007, the physician reported that he received 
physical therapy treatment three to four times per year with 
good control of his condition.  However, he was still 
complaining of sciatica.  If there was an increase in 
frequency and or intensity of these episodes neurosurgical 
evaluation would be recommended for possible disc surgery.

Private medical records dated in March 2007 show that the 
veteran had been treated since 1995 for severe low back 
disability with HNP (herniated nucleus pulposus) L4-L5 with 
straightening of the lumbar lordosis.  On examination, he 
ambulated without aid, but had low back pain and a painful 
range of motion.  The back was tender to palpation in the 
sacroiliac joint with pain and muscle spasm on palpation of 
the paravertebral lumbar muscles.  Flexion was to 60 grade 
(degrees) with pain.  He had extension and lateral flexion to 
20 degrees.  He had normal lordosis but was unable to walk on 
the heels and toes, and was unable to semi-squat.  A MRI of 
the lumbosacral spine revealed straightening of the normal 
lumbar lordosis which suggested muscle spasm; L4-L5 disc 
bulge.  A MRI of the lumbar spine revealed straightening of 
physiologic lumbar lordosis as well as dehydrated nucleus 
pulposus L3-L4 and L4-L5; circumferential disc bulge as well 
as degenerative changes of the facet joints producing mild 
encroachment of the intervertebral foramina.  An EMG/NCV 
study revealed early peripheral polyneuropathy with normal 
upper [and lower] extremities and paraspinal muscles.

Pursuant to the Board's May 2006 remand, the veteran 
underwent a VA spine examination in March 2007.  Treatment of 
his low back disability included a lumbar corset and Medrol 
Dosepak, but he had no history of surgery.  He complained of 
urinary urgency and frequency, erectile dysfunction, 
numbness, parasthesias, leg or foot weakness, falls, and 
unsteadiness.  He complained of decreased motion, stiffness, 
weakness, spasms, and pain.  Pain was described as severe and 
constant, rated ten out of ten on a pain scale, and radiated 
to the upper back and legs, especially the left leg.  The 
veteran reported severe spinal flare-us of six or seven times 
per year, three months in duration, precipitated by bending, 
driving, and sitting.  During an examination for 
intervertebral disc syndrome, the examiner reported that the 
veteran did not refer to any medical certificates issued for 
strict bed rest by a doctor during the last year.  However, 
he alleged that during the last year, strict bed rest was 
verbally prescribed by his private physician for two to three 
weeks on four separate occasions.  He also alleged that 
during the last year he had six or seven flare-ups of low 
back pain with a duration of three months, and was 
transported by ambulance to the emergency room.  He used a 
cane, brace, and walker, and was unable to walk more than a 
few yards.  Examination of the spine revealed a normal spine 
with an antalgic gait.  The examiner did not find any 
abnormal shoe wear pattern and was able to walk unaided and 
without a cane.  A sensory examination of the lower 
extremities revealed a diminished pinprick and smooth 
sensation not following any dermatomal pattern (non-
radicular).  A reflex examination indicated a normal knee and 
ankle jerk.  There was no evidence of thoracolumbar spine 
ankylosis.  On thoracolumbar range of motion testing, 
flexion, extension, lateral flexion, and lateral rotation 
were to 20 degrees.  While there was pain on range of motion 
tests, there was no additional loss of motion on repetitive 
use.  Reduced range of motion was found to be normal due to 
lumbar discogenic disease and radiculopathy.  There was a 
positive Lasegue's sign on the left.  With respect to the 
effect on his employment, he was currently employed full-time 
as an audiovisual technician.  The veteran indicated that he 
had lost twelve weeks of work during the past twelve months 
due to low back and leg pain.  His condition was diagnosed as 
lumbar paravertebral myositis, lumbar discogenic disease, and 
left lumbar scoliosis and left S1 radiculopathy by rating 
decision.  The examiner opined that his disability had 
significant effects on his employment resulting in the 
assignment of different duties, increased tardiness, and 
increased abseentism.  He had decreased mobility, difficulty 
with lifting and carrying, and difficulty with reaching due 
to pain.  The veteran reported that his work limitations 
included difficulty with driving, lifting, and prolonged 
sitting.  He also alleged that he was given a poor evaluation 
due to his back disability.  The examiner opined that there 
was no evidence of neurological impairment due to his back 
disability except for a positive Lasegue's sign in the left 
leg.

The Board finds that the veteran is not entitled to a higher 
rating under DC 5293 in effect prior to September 2002.  On 
VA examination in August 2002, the veteran complained of 
frequent numbness of the left foot.  He had positive straight 
leg raising bilaterally and a normal gait cycle.  In March 
2007, an EMG/NCV study revealed early peripheral 
polyneuropathy with normal extremities.  On VA examination in 
March 2007, while he complained of numbness, parasthesias, 
leg or foot weakness, falls, and unsteadiness, he had a 
normal knee and ankle jerk.  Diminished pinprick and smooth 
sensation were non-radicular.  The examiner opined that there 
was no evidence of neurological impairment except for a 
positive Lasegue's sign in the left leg.  Treatment records 
further show evidence of paravertebral and lumbosacral muscle 
spasm.  Here, the competent medical evidence shows that the 
veteran did have radiculopathy, but not persistently of a 
pronounced degree.  The competent medical evidence does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  Thus, even 
with resolution of doubt in the veteran's favor, the Board 
concludes that the neurological manifestations of the 
veteran's service-connected low back disability more nearly 
approximate severe IDS, with recurring attacks and 
intermittent relief, which would support the assignment of a 
40 percent rating, but no higher, under DC 5293, in effect 
before September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  On VA examination in August 2002, the veteran 
reported that he had severe and acute bouts of low back pain 
every three months within the past year.  In private opinions 
dated in February 2004 and March 2007, his physician stated 
that he had recurring episodes of IDS that required bed rest 
and treatment.  In February 2004, he indicated that the 
veteran required nine days of bed rest.  In the March 2007 
opinion, he did not provide the total duration of any 
incapacitating episodes or any contemporaneous treatment 
records which showed that bed rest had been prescribed.  On 
VA examination in March 2007, he reported that bed rest was 
verbally prescribed by his private physician for two to three 
weeks on four occasions during the last year.  However, the 
veteran's reports are uncorroborated by any treatment 
records.  While the veteran has reported that he was 
bedridden as a result of his low back disability, there is no 
evidence that the veteran was prescribed bed rest by a 
physician for at least six weeks during any one-year period 
of the rating period under consideration.  Accordingly, he is 
not entitled to an increased rating under this version of 
this diagnostic code.

In addition, Diagnostic Code 5242 may not serve as a basis 
for an increased rating in this case.  The lumbar vertebrae 
are considered a group of minor joints that is ratable on 
parity with a major joint.  38 C.F.R. § 4.45.  Diagnostic 
Code 5242 directs that degenerative arthritis of the spine be 
evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5243.  
Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Regardless, the veteran is already in receipt 
of a rating in excess of 20 percent under a diagnostic code 
that takes limitation of motion into consideration, and thus 
neither DC 5003 nor 5242 may serve as a basis for an 
increased rating in this case.  38 C.F.R. § 4.71a, DC 5003, 
5242.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

Turning first to the orthopedic manifestations, the veteran's 
August 2002 VA, examination shows forward flexion to 40 
degrees, extension to 30 degrees, lateral flexion to 25 
degrees, and rotations to 30 degrees.  On private examination 
in March 2007, he had flexion to 60 degrees with extension 
and lateral flexion to 20 degrees.  On VA examination in 
March 2007, flexion, extension and lateral flexion of the 
thoracolumbar spine were to 20 degrees.  There was no 
evidence of thoracolumbar spine ankylosis.  These ranges of 
motion would warrant a rating of no more than 40 percent 
under the General Rating Formula.  The requirements for a 
higher rating under the General Rating Formula, unfavorable 
ankylosis of the entire thoracolumbar spine, are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records demonstrate complaints of left foot 
numbness and a diagnosis of lumbar radiculopathy.  On VA 
examination in August 2002, there was no muscle atrophy of 
the lower extremities.  He had a positive straight leg raise 
test bilaterally.  In March 2007, a nerve conduction study 
revealed early peripheral neuropathy of the extremities, 
while findings from an EMG revealed normal upper and lower 
extremities.  On VA examination in March 2007, the veteran 
complained of numbness, parasthesias, leg or foot weakness, 
falls, and unsteadiness.  He had a diminished pinprick and 
smooth sensation which was non-radicular and his knee and 
ankle jerk were normal.  There was no weakness of the leg 
which had normal muscle strength graded at 5/5.  The examiner 
opined that there was no evidence of neurological impairment 
except for a positive Lasegue's sign in the left leg.

While the veteran has complained of sensory abnormalities 
related to his low back disability and has been diagnosed 
with lumbar radiculopathy, EMG findings in March 2007 
revealed normal lower extremities and on VA examination in 
March 2007, the examiner found no evidence of neurological 
impairment except for a positive Lasegue's sign in the left 
leg.  Additionally, no muscle atrophy is present and his 
muscle strength is normal in the lower extremities, 
bilaterally.  A diminished pinprick sensation was found to be 
non-radicular.  The competent medical evidence does not 
reflect any muscle atrophy and his reflexes were normal. 
Therefore, the Board finds that the veteran's left leg 
radiculopathy symptoms are primarily sensory in nature and 
compatible with incomplete paralysis of the sciatic nerve 
that is mild in degree.  There are no organic changes, such 
as muscle atrophy or trophic changes that would warrant a 
higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.  Accordingly, the 
Board finds that the veteran is entitled to no more than a 
separate 10 percent rating for neurological manifestations of 
his low back disability pursuant to DC 8520.

The Board has determined that the veteran is entitled to no 
more than a 40 percent rating under any of the spinal rating 
criteria applicable to the low back.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  Also, while his motion is 
limited by pain, the evidence does not show that any further 
limitation due to pain results in it being limited to a 
sufficient extent to warrant a higher rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, there is no basis for 
assigning a rating in excess of 50 percent.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate. There is no 
evidence that he has been hospitalized for treatment of his 
low back disability.  Neither does the record reflect marked 
interference with his employment.  While the veteran has 
reported that his employer has assigned him duties to 
accommodate his disability, has missed up to twelve weeks of 
work, and has been tardy, absent, and received poor 
evaluations, he provided no objective evidence to corroborate 
his claims.  In addition, he reported that he has worked 
full-time as an audiovisual technician and has provided no 
documentary evidence of light-duty work restrictions due to 
his low back disability.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for these disabilities is not 
warranted.

The Board recognizes the veteran's contentions as to the 
severity of his low back disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, he 
is not competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, his 
assertions do not constitute competent medical evidence in 
support of a rating in excess of 40 percent for his low back 
disability, or in excess of 10 percent for the mild 
incomplete paralysis of the left leg.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic and neurological manifestations of the 
veteran's low back disability have warranted no more than a 
40 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, he is entitled 
to a separate 10 percent disability evaluation, but no more, 
for the neurological manifestations present in the left lower 
extremity.  The benefit-of-the-doubt rule has been considered 
in making this decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
low back disability is denied.

Entitlement to a separate 10 percent evaluation for left 
lower extremity neurological impairment is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



_________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


